Citation Nr: 0333999	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  03-01 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to a rating in excess of 40 percent for service-
connected hemorrhage of the right eye, status post 
enucleation, with special monthly compensation under the 
provisions of 38 U.S.C.A. § 1114, Subsection (k) and 
38 C.F.R. § 3.350 (a) on account of the anatomical loss of 
one eye, effective April 1, 1946.

Entitlement to a rating in excess of 10 percent for service-
connected trigeminal neuralgia associated with hemorrhage of 
the right eye, status post enucleation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel
INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1942 to October 1945.  

The record shows that on November 13, 2003, the claimant's 
representative filed a Motion for Advancement on the Docket 
with the Board pursuant to 38 C.F.R. § 20.900(c) (2003).  The 
Motion was granted by a Deputy Vice Chairman of the Board on 
the basis of the claimant's age.  The claimant and his 
representative were notified of that action by Board letter 
of November 18, 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 2002 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied a rating in excess of 40 
percent for service-connected hemorrhage of the right eye, 
status post enucleation, with special monthly compensation 
under the provisions of 38 U.S.C.A. § 1114, Subsection (k) 
and 38 C.F.R. § 3.350 (a) on account of the anatomical loss 
of one eye, effective April 1, 1946; and denied a rating in 
excess of 10 percent for service-connected trigeminal 
neuralgia associated with hemorrhage of the right eye, status 
post enucleation.  The claimant and his representative were 
notified of those determinations by RO letter of October 2, 
2002, and he filed a timely Notice of Disagreement.  The 
claimant and his representative were provided a Statement of 
the Case addressing those issues on December 23, 2002, and 
submitted a timely Substantive Appeal (VA Form 9) perfecting 
those appeals in January 2003.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded.

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal does not address a reopened 
claim, the revised regulations pertaining to reopened claims 
are inapplicable to this appeal.  

The RO notified the claimant and his representative of the 
provisions of the VCAA by RO letter of April 16, 2002, which 
informed them of VA's duty to notify them of the information 
and evidence necessary to substantiate the claims and to 
assist them in obtaining all such evidence.  That letter also 
informed the claimant and his representative which part of 
that evidence would be obtained by the RO and which part of 
that evidence would be obtained by the claimant, pursuant to 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the claimant of what evidence he or 
she was required to provide and what evidence the VA would 
attempt to obtain).

On September 22, 2003, one of the regulations promulgated by 
VA to implement the VCAA was invalidated.  Specifically, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one-year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  See Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).

In the case now before the Board of Veterans' Appeals, the 
RO's VCAA notification letter of April 2002 informed the 
claimant that he had 30 days to submit additional evidence in 
support of his claims.  Thus, the veteran was given the kind 
of misleading information the Federal Circuit referred to in 
Paralyzed Veterans of America.  However, under the particular 
facts of this case, the veteran was not disadvantaged as a 
result of the misleading information.  Despite the reference 
to the 30-day limit in the letter of April 2002, the 
development of the claim was continued for more than one 
year.  In February 2003, for example, the RO obtained 
additional VA treatment reports covering the period from 
April 2000 to January 2003.  The veteran was also scheduled 
for a hearing before the RO's Decision Review Officer, but 
the veteran cancelled the hearing in January 2003.  At the 
veteran's request, the RO scheduled the veteran for a hearing 
before a Board of Veterans' Appeals Veterans Law Judge in 
October 2003, but the veteran did not report for the hearing.  
In October 2003, the RO notified the veteran that his claim 
was being forwarded to the Board of Veterans' Appeals, and 
that he could submit additional evidence or argument directly 
to the Board of Veterans' Appeals.

Thus, the development of the claim was continued for longer 
than one year after the letter of April 2002, and, throughout 
that year, the veteran was notified of ongoing development of 
the claim and given opportunities to submit additional 
evidence and argument.  Under these circumstances, despite 
the misleading information in the letter of April 2002, the 
veteran has not been disadvantaged and further development is 
not necessary to meet the requirements of the Veterans Claims 
Assistance Act.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  The claimant's service connected hemorrhage of the right 
eye, status post enucleation, with special monthly 
compensation on account of the anatomical loss of one eye, is 
currently manifested by the anatomical loss of the right eye, 
and impairment of visual acuity in the nonservice-connected 
left eye equivalent to 20/40 vision.  

3.  The claimant's service connected trigeminal neuralgia 
secondary to service-connected hemorrhage of the right eye, 
status post enucleation, is currently manifested by a severe 
incomplete paralysis of the 5th cranial nerve, with 
lacinating pain on eating, drinking, chewing, tooth brushing 
or shaving, and requiring large dosages of pain medication 
multiple times daily to maintain function.

4.  The evidence of record does not reflect any factor which 
takes the veteran outside of the norm, or which presents an 
exceptional or unusual disability picture, such as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards..  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
service-connected hemorrhage of the right eye, status post 
enucleation, with special monthly compensation on account of 
the anatomical loss of one eye, are not met.
38 U.S.C.A. §§ 1114(k), 1155, 5103, 5193A (West 2002);  
38 C.F.R. §§ 3.102, 3.321(b)(1), 3.350(a)(e), 3.383; Part 4, 
§ 4.84a(c), Diagnostic Code 6066 (2003).

2.  The criteria for an increased rataing of 30 percent for 
service-connected trigeminal neuralgia secondary service-
connected hemorrhage of the right eye, status post 
enucleation, are met. 38 U.S.C.A. §§ 1155, 5103, 5193A (West 
2002);  38 C.F.R. §§ 3.102, 3.321(b)(1), Part 4, § 4.84a(c), 
Diagnostic Code 8405 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Evidence

The record shows that the claimant served on active duty in 
the United States Army from July 1942 to October 1945.  
During 1943, the claimant was hit in the right eye with a 
soccer ball with a force sufficient to shatter his eyeglasses 
and cause a vitreous hemorrhage requiring surgical 
correction.  As a complication of the hemorrhage and surgical 
correction, his retina became atrophic and over a number of 
years led to a persistent neovascular glaucoma and iritis of 
the right eye, progressing to the point that it could not be 
controlled with medications, resulting in an eye that was not 
only blind but also very painful to the claimant.  On June 
12, 1996, the right eye was enucleated and a prosthetic fit 
for that eye, but as a complication of that surgery, the 
claimant suffers from trigeminal neuralgia.  A rating 
decision of September 1996 granted service connection for 
trigeminal neuralgia as secondary to the claimant's service-
connected hemorrhage of the right eye, status post 
enucleation, evaluated as 10 percent disabling, effective 
September 14, 1998, and granted a 40 percent evaluation, with 
special monthly compensation for anatomical loss of an eye, 
effective June 12, 1996.  

On August 23, 2001, the claimant submitted a claim for a 
rating in excess of 40 percent for service-connected 
hemorrhage of the right eye, status post enucleation, with 
special monthly compensation under the provisions of 
38 U.S.C.A. § 1114, Subsection (k) and 38 C.F.R. § 3.350(a) 
on account of the anatomical loss of one eye, effective April 
1, 1946; and for a rating in excess of 10 percent for 
service-connected trigeminal neuralgia associated with 
hemorrhage of the right eye, status post enucleation.  The 
rating decision of October 2002 confirmed and continued the 
prior ratings, giving rise to this appeal.

The record shows that in his claim for increased ratings, the 
claimant stated that all of his treatment has been at the 
VAMC, Brecksville.  

VA outpatient treatment records of the veteran from the VAMC, 
Brecksville, dated in March 2000, show that the claimant had 
a history of trigeminal neuralgia and was currently taking 
Tegretol 200 mgs., and Gabapentin (GBP), 300 mgs., with 
increased symptoms.  It was noted that visual acuity in his 
left eye was 20/60, corrected to 20/40; that his right eye 
prosthesis appeared to fit well; and that upon removal, the 
socket was clean and pink, without signs of infection, lid 
adnerva or erythema.  Examination of his left eye revealed 
that the cornea and lens were clear, and the iris was within 
normal limits.  The assessment was trigeminal neuralgia, and 
the claimant's Tegretol was adjusted from 200 to 120 mgs., 
while GBP was doubled from 300 to 600 mgs.  

VA outpatient treatment records of the veteran from the VAMC, 
Brecksville, show that the claimant was seen for consultation 
in the neurology clinic in April 2000, at which time it was 
noted that he had been previously seen by the reporting 
neurologist in February 1997 for trigeminal neuralgia which 
occurred after enucleation of his right eye in 1995; that he 
was started on CBZ with mild relief; and that he was 
subsequently seen in the neurology clinic and started on GBP.  
His GBP dosage was subsequently doubled, and he experienced a 
significant increase in sleepiness.  On neurology consult in 
April 2000, the claimant was noted to still be mildly angry 
about the pain, which he states is triggered by smiling, 
shaving, chewing, or talking.  On neurological examination, 
it was noted that the claimant was alert and well-oriented, 
but in mild distress; that cranial nerves II x XII were 
intact; that there was no nystagmus; that visual fields were 
full on the left; and that deep tendon reflexes were 1 + 
throughout.  The impression was trigeminal neuralgia with 
moderate response to treatment.  It was explained to the 
claimant that a slow increase of 100 mgs. over three days to 
500 mgs., three times daily, would be better tolerated that 
the previous doubling of his dosage, and he was given written 
instructions for such increase.  A pain clinic referral was 
deferred by the claimant at that time.  

In May 2000, the claimant called the neurology clinic 
concerning his GBP medication, stating that he was running 
out, and complaining that "60%" of the pain was still 
there, and "40% gone", indicating some improvement, and 
questioning why he couldn't increase his dosage sooner.  He 
was reminded that he had not been able to tolerate a more 
rapid titration of the GBP, and that his dosage could be 
increased in two weeks.  In September 2000, the claimant was 
seen in the optometry clinic and was noted to have a history 
of ophthalmologic loss on the right, and a history of right-
sided trigeminal neuralgia, with some decrease in vision on 
the left secondary to cataracts.  He was shown to be taking 
GBP, 1500 mgs. 4 times daily and Tegretol 1000 mgs. four 
times daily, with intermittent fluctuations in pain.  His 
left eye vision was described as "fine", status post laser 
treatment of left eye three years previously, with no current 
complaints of flashes or floaters.  His uncorrected visual 
acuity in his left eye was again shown to be 20/60, while the 
cornea and lens were clear, the iris was flat, the macular 
were clear and flat, the discs were clear and perfused, and 
residuals of an atrophic hole with laser treatment was noted 
on the left.  In October 2000, the claimant was noted to have 
a painful trigeminal neuralgia and that he had failed a rapid 
increment of GBP and was slowed to increases of 100 mgs. at a 
time with better success.  The claimant stated that the pain 
is till there; that sometimes he can't eat or swallow, while 
his wife asserted that he is much improved as he is more 
functional.  The claimant stood 6 feet, 3 inches tall, and 
weighed 217 pounds.  The claimant rated his pain as 7 or 8 on 
a scale of 10, while stating that it was unchanged from May 
2000, when he had reported that it was 40 % improved.  The 
claimant expressed the opinion that he was entitled to more 
compensation because of the pain.  Examination revealed right 
eye enucleation, while cranial nerves II through XII were 
intact, his left pupil was responsive to light and 
accommodation, there was no nystagmus, visual fields were 
full on the left; and there was no drift of the orbit.  The 
impression was painful trigeminal neuralgia in a patient who 
is very concerned with increased compensation because the 
"pain is never going to go away".  The reporting 
neurologist stated that he had explained multiple times that 
the purpose is to decrease the intensity of the pain to a 
functional level; that the claimant states that there is 
some, though minimal, improvement; that he appeared to be in 
less pain; and that his wife stated that he is more 
functional at home with significantly decreased complaints.  
The claimant was given instructions to increase his 
medication by 100 mgs. per week to 600 mgs., three times 
daily.  

The claimant was again seen in the optometry clinic in March 
2001, asking that his prothetic be cleaned and complaining of 
increased flashes of light on the left several weeks 
previously.  It was noted that he had a history of a hole in 
the left eye, which had been treated with a laser; that he 
was positive for cataract on the left; and that he had a 
history of trigeminal neuralgia on the right.  He was found 
to have 20/50 uncorrected visual acuity on the left, while 
his right eye prosthetic showed a mild scratch/deposit, 
without evidence of mucus or papillae on the right.  In April 
2001, the claimant was again seen in the optometry clinic 
complaining of right-sided pain in his face for one week, and 
stating that he removed the posthetic but it did not relieve 
the pain; that the pain is like a toothache; and that he 
wanted new eyeglasses.  His right eye socket and adnexa were 
clear and without injection, discharge, papillae or other 
signs of infection/inflammation.  The impression was 
trigeminal neuralgia - no ocular etiology for pain.  It was 
noted that the claimant had a right trigeminal neuralgia, and 
that there was no ocular etiology for the claimant's pain.  
An increase in his dosage of GBP in increments of 100 mgs. 
was authorized until his pain was resolved, up to 1200 mgs. 
three times daily.  Treatment notes from the neurology 
clinic, dated in April 2001, cited the claimant's statement 
that "surges" of pain in his right eye have worsened again; 
that he is on a lower dosage of GBP; and an increase in 
dosage was authorized.  In August 2001, the claimant was seen 
in the neurology clinic to follow up on his trigeminal 
neuralgia.  The claimant related that his pain in the right 
face was constant, and was worsened slightly by chewing; that 
he has been slowly increasing his GBP dosage and was now at 
1100 mgs. three times daily; and that the pain was much 
better but not great.  When asked to quantify his pain, the 
claimant was vague, and after much questioning, stated that 
the pain was improved, but he could not quantify the pain on 
a 1-10 scale.  The claimant indicated that he had no 
difficulty eating, chewing or brushing his teeth; that he is 
doing well; and that he has no other complaints.  He declined 
a consult for routine primary care.  Examination disclosed  
that the claimant was alert and his affect effusive; that his 
language was fluent and appropriate; that sensation was 
intact and not increased over his right face; that there was 
no pain on touching his right face; and that his deep tendon 
reflexes were 1+ and symmetrical.  The assessment was 
trigeminal neuralgia, and the examining neurologist commented 
that the claimant was very concerned regarding his 
compensation/pension.  

A report of VA ophthalmologic examination, conducted in 
December 2001, called attention to the enucleation and 
absence of the claimant's right eye, and the examiner cited 
the claimant's history of loss of his right eye in 1943 while 
on active duty, with enucleation of his right eye in June 
1996, and the fitting and placement of a right prosthetic for 
that eye, and trigeminal neuralgia as a complication of that 
enucleation.  Examination revealed that there was no light 
perception on the right and that the claimant wears a 
prosthetic in that eye; that the left eye is corrected at a 
distance to 20/80 with pinholes to 20/60; that there is no 
diplopia in any field of gaze for this monocular patient; 
that visual examination by Amsler grid testing for the left 
eye was negative and normal by confrontations; that papillary 
reactions in the left ye were normal, while extraocular 
muscle motilities for the left eye were also full.  
Applanation tonometry measured 17 mmHg. in the left eye and 
there was a Grade II nuclear sclerosis present in the 
crystalline lens of the left eye.  Dilated funduscopy 
revealed a cup-disc ratio of 0.35 in the left eye along with 
a positive epiretinal membrane in the left eye.  The 
periphery of the left eye showed some laser scarring 
performed for prophylaxis for a retinal hole.  The diagnosis 
was status post enucleation with a prosthetic for the right 
eye, and it was noted that such enucleation was secondary to 
blunt trauma originally incurred while in service. The 
claimant was shown to be status post laser treatment for a 
retinal hole in the left eye, and to have an epiretinal 
membrane in the left eye and a cataract in the left eye along 
with a neurologic diagnosis of trigeminal neuralgia

A report of VA neurological examination, conducted in January 
2001, noted that the examiner was very well known to the 
Brecksville neurology service, and that the examiner had seen 
the claimant himself on a number of occasions, beginning in 
February 1997.  The examiner called attention to the 
claimant's history of right eye enucleation due to "spasms" 
which the claimant described as a severe lancinating pain; 
that he was told the only treatment was enucleation; that he 
underwent enucleation, but the pain allegedly only decreased 
about "5%, but no less than that"; that the pain is still 
omnipresent; and is severe and lacinating in type, involving 
the eye socket, and exacerbated by chewing, talking, and most 
movements.  The pain was described as non-measurable by the 
claimant, and he stated that in spite of all treatment, such 
has not changed.  He also described himself a reluctant to do 
odd jobs around the house for fear of getting something in 
his remaining left eye and of the resultant handicap.  He 
further stated that the pain gets in the way of eating, 
taking and drinking to the point that he states that he 
"can't eat or drink" and that he has no other complaints at 
present.  The examiner summarized the claimant's medical and 
treatment history, as well as his medication history, noting 
that he had been started on Tegretol (carbamazepine) with 
mild relief, and was switched over to GBP, increased to 600 
mgs. with complaints of significant sleepiness; that when 
seen in April 2000, he was still angry about the pain and 
stated that it was getting in the way of daily activities, 
including shaving; that in the intervening period , he had 
been switched over entirely to GBP; that although he states 
that his pain is unchanged, he has not lost any weight and is 
able to eat, talk, and is less angry; and that such is 
corroborated by his wife, when when asked about changes in 
the claimant's pain intensity.  The claimant was shown to 
currently be on a dosage of GBP, 1200 mgs., three times 
daily.  

Examination disclosed that the claimant was in no apparent 
distress; that he was alert and well-oriented; and that 
examination of his head, eyes, ears, neck and throat were 
normocephalic and atraumatic.  He had a right eye enucleation 
with mild ptosis as a result, and there was evidence of a 
mild cataract on the left.  Examination of cranial nerves II 
through XII showed that the pupil was reactive on the left; 
that extraocular movements were intact; that full visual 
fields were shown on the left side and there was no nystagmus 
and no drift or orbiting.  The impression was that the 
claimant has lacinating pain which actually began prior to 
enucleation of the right eye, and that the enucleation of the 
right eye did not treat the pain syndrome; that this is most 
likely trigeminal neuralgia affecting the ophthalmic branch, 
and that such symptoms will most likely continue; and that 
such symptoms can only be decreased by medication, but the 
side-effect of the medication is increased sleepiness.  The 
examiner further stated that he thinks that the claimant's 
pain syndrome is also exacerbated by symptoms of an mild 
anxiety disorder as well, possibly due to the pain but, as he 
had not known the claimant prior to the onset of the pain 
syndrome, such was difficult for him to ascertain.  The 
examiner's prognosis was that the claimant's pain syndrome is 
likely to continue and be controlled to some extent by 
medication, attempting to make the claimant more functional, 
even though such has not been successful yet; and that what 
has been successful is that the claimant's pain had decreased 
to where he is less angry and that, even though the claimant 
seems to feel that he can no longer eat or drink, he appears 
to be well-hydrated and his weight has actually been 
increasing, not decreasing.  

In an April 2002 letter to his Congressperson, the claimant 
asserted that he had trigeminal neuralgia involving his right 
face; that it will never clear up; that he takes 9 pills 
daily to reduce the pain; that eating a sandwich causes pain 
in his right eye socket; that opening his mouth to drink 
causes constant pain; that shaving causes pain; that he can 
no longer do chores around the house or swim; that his life 
style has been so impacted that he has to pay for whatever he 
wants done; and that his pain is unremitting in any position.  

A rating decision of October 1, 2002, confirmed and continued 
the 40 percent evaluation for the claimant's service-
connected hemorrhage of the right eye, status post 
enucleation, with special monthly compensation under the 
provisions of 38 U.S.C.A. § 1114, Subsection (k) and 
38 C.F.R. § 3.350 (a) on account of the anatomical loss of 
one eye, effective April 1, 1946; and confirmed and continued 
the 10 percent rating for service-connected trigeminal 
neuralgia associated with hemorrhage of the right eye, status 
post enucleation.  

In his Notice of Disagreement, the claimant asserted that his 
pain is lacinating and lasts for several minutes or longer; 
that touching the trigeminal trigger points on the face, 
commonly found around the nasolabial folds, precipitates 
pain; that Tegretol is the treatment of choice; and that he 
is currently taking 3600 mgs. daily.  In his Substantive 
Appeal (VA Form 9), the claimant stated that he wanted an 
increased rating for his service-connected loss of his right 
eye and his service-connected trigeminal neuralgia. 

Additional VA outpatient treatment records of the veteran 
from the VAMC, Brecksville, dated in November 2001, show that 
the claimant related that he had increased his GBP dosage by 
300 mgs.; and that it seemed to make the pain worse rather 
than better; that he was afraid he was becoming "allergic" 
[habituated] to it; and the reporting neurologist indicated 
that he had the claimant write down the instructions to 
increase his GBP by 100 mgs. four times daily for three days, 
then to three times daily.  In December 2001, the claimant 
was seen in the neurology clinic, where he described his 
trigeminal pain as being triggered by chewing or touching his 
right face; that the pain is a constant numbness still 
present, but acknowledged on questioning that his pain is 
improved by GBP; that the pains precipitated by chewing or 
touching his face only last seconds; that he is convinced 
that his right eye prosthesis is contributing to the pain; 
that he was eating okay and not losing weight; and that he is 
planning on going to Florida for several weeks in late 
January.  Examination disclosed that the claimant's face was 
symmetric, and that pain was not triggered by touch.  The 
assessment was trigeminal neuralgia, inproved by GBP; still 
has occasional lacinating pain on chewing but admits 
improvement. 

VA outpatient treatment records of the veteran from the VAMC, 
Brecksville, dated in February 2002, show that the veteran 
was seen in the neurology clinic; and that he continued to 
complain of pain with chewing and tooth brushing, but does 
not want to consider changing medications.  There were no new 
complaints, and no new visual problems, headaches, or 
weakness.  In June 2002, he was again seen in the neurology 
clinic for follow-up of trigeminal neuralgia, and continued 
to complain of pain triggered by eating, tooth brushing or 
drinking water, but 
remained adamant that he does not want to change medications 
or dosages.  He had no new problems or complaints.  His left 
pupil was reactive, and his face was symmetric.  The 
assessment was trigeminal neuralgia, with pain unchanged and 
unwillingness to change medications.  In January 2003, the 
claimant was again seen in the neurology clinic for follow-up 
of trigeminal neuralgia, and continued to complain of pain, 
with fair relief in GBP.  There were no new complaints of 
pain or change in pain pattern, and he still reports trigger 
points on his right face and when he cleans his right eye 
prosthesis.  The assessment was trigeminal neuralgia with 
unchanged pain, no new problems, and he declined to consider 
changing medications.  

A Supplemental Statement of the Case was issued on February 
11, 2003, which showed the prior ratings were confirmed and 
continued.  

In a letter from the claimant, received at the RO on February 
25, 2003, the claimant disagreed with the findings in the 
above Supplemental Statement of the Case that he had no 
difficulty in eating, chewing, or brushing his teeth, and 
that in fact he has difficulty doing all those things, which 
causes constant pain; that he also experiences difficulty in 
swallowing, reading the paper, and watching television; that 
his service-connected trigeminal neuralgia warrants a rating 
in excess of 10 percent; and that a hearing should be 
conducted at the VAMC, Brecksville.  In an RO letter to the 
claimant, dated April 1, 2003, the claimant was notified that 
hearings were not scheduled at VA Medical Centers; that if he 
wanted another hearing, he should notify the RO and one would 
be scheduled; and that he still had a hearing pending before 
this Board.  The claimant did not respond to that letter, and 
failed to report for the scheduled hearing in October 2003 
before a traveling Veterans Law Judge of the Board of 
Veterans' Appeals.  


II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 
(West 2002);  38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2003).  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely related.  38 C.F.R. Part 4, § 4.20 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2003).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, as in the 
instant appeal, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In  Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was 
held that service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  However, the evaluation of the same disability 
under various diagnoses is to be avoided. See 38 C.F.R. § 
4.14;  Fanning v. Brown, 4 Vet. App. 225, 230 (1993).



Evaluation for Service Connected Hemorrhage of the Right Eye, 
Status Post Enucleation; with Special Monthly Compensation 
under the Provisions of 38 U.S.C.A. § 1114, Subsection (k) 
and 38 C.F.R. § 3.350(a)(e) on Account of the Anatomical Loss 
of One Eye

The record shows that service connection is in effect for 
hemorrhage of the right eye, status post enucleation; and 
that such disability has been granted a schedular 40 percent 
evaluation, with special monthly compensation under the 
provisions of 38 U.S.C.A. § 1114, Subsection (k) and 
38 C.F.R. § 3.350 (a) on account of the anatomical loss of 
one eye, effective April 1, 1946.  That record further shows 
that service-connection is in effect for trigeminal neuralgia 
secondary to service-connected hemorrhage of the right eye, 
status post enucleation, evaluated as 10 percent disabling.

VA's Schedule for Rating Disabilities provides that, under  
the provisions of 38 C.F.R. § 4.84a, the evaluation of visual 
impairment will generally be based on:
(a)	Impairment of visual acuity (excluding 
developmental errors of refraction), visual field, and 
muscle function.
(b)	That to be adequate for VA purposes, an examination 
to evaluate visual impairment must be conducted by a 
licensed optometrist or ophthalmologist.  The examiner 
must identify the disease, injury, or other pathologic 
process responsible for any visual impairment found.  
Examinations for the evaluation of visual fields or 
muscle function will be conducted only when there is a 
medical indication of disease or injury that may be 
associated with visual field defect or impaired muscle 
function.  The fundus must be examined with the 
claimant's pupils dilated (unless medically 
contradicted).
(c)	That if visual impairment of only one eye is 
service-connected, either directly or by aggravation, 
the visual acuity of the non-service-connected eye 
shall be considered to be 20/40 for evaluation 
purposes, subject to the provisions of § 3.383(a) of 
this chapter.
(d)	That the maximum evaluation for visual impairment 
of one eye shall not exceed 30 percent unless there is 
anatomical loss of the eye.  The evaluation for visual 
impairment of one eye may, however, be combined with 
evaluations for other disabilities, e.g., 
disfigurement, that are not based on visual impairment.  
(e)	Where there is anatomical loss of one eye, the 
evaluation for visual acuity under diagnostic code 6063 
shall be increased by 10 percent if the claimant is 
unable to wear a prosthesis, but the maximum evaluation 
shall not exceed 100 percent.  
(f)	 When evaluating any claim involving visual 
impairment, the rating agency shall refer to § 3.350 of 
this chapter to determine whether the claimant may be 
entitled to special monthly compensation.  Footnotes in 
the schedule indicate levels of visual impairment that 
potentially reestablish entitlement to special monthly 
compensation. 

See  38 C.F.R. Part 4, § 4.84a, Diagnostic Code 6063 (2003).

Special monthly compensation is payable for the combinations 
of service-connected and nonservice-connected disabilities 
specified in paragraphs (a)(1) through (a)(5) of this section 
as if both disabilities were service-connected, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.
    (1) Blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability.
See 38 C.F.R. § 3.350(a)(1) (West 2003) 38 C.F.R. Part 4,
The record shows that service connection is not in effect for 
any left eye condition, that service connection is in effect 
for only his right eye enucleation (His trigeminal neuralgia 
is rated separately).  Thus, pursuant to 38 C.F.R. § 84a(c), 
above, where visual impairment of only one eye is service-
connected, either directly or by aggravation, the visual 
acuity of the nonservice-connected eye shall be considered to 
be 20/40 for evaluation purposes, subject to the provisions 
of § 3.383(a) of this chapter.

The Rating Schedule provides that impairment of visual acuity 
where there is anatomical loss of one eye will be rated as 40 
percent disabling where vision in the other eye is 20/40.  As 
noted above, 38 C.F.R. § 4.84a(c) provides that where visual 
impairment of only one eye is service-connected, either 
directly or by aggravation, the visual acuity of the 
nonservice-connected eye shall be considered to be 20/40 for 
evaluation purposes.  That is the evaluation currently in 
effect for the claimant's service-connected right eye, and 
there are not shown to be any considerations which would 
warrant a higher schedular evaluation for that disability.

The rates of special monthly compensation ratings payable 
under 38 U.S.C.A. § 1114(k) are based upon each anatomical 
loss or loss of use of one hand, one foot, both buttocks, one 
or more creative organs, blindness of one eye having only 
light perception, deafness of both ears, having absence of 
air and bone conduction, or complete organic aphonia with 
constant inability to communicate by speech.  This special 
compensation is payable in addition to the basic rate of 
compensation otherwise payable on the basis of degree of 
disability, provided that the combined rate of compensation 
does not exceed the monthly rate set forth in 38 U.S.C. 
1114(l) when authorized in conjunction with any of the 
provisions of 38 U.S.C. 1114 (a) through (j) or (s).  When 
there is entitlement under 38 U.S.C. 1114 (l) through (n) or 
an intermediate rate under (p) such additional allowance is 
payable for each such anatomical loss or loss of use existing 
in addition to the requirements for the basic rates, provided 
the total does not exceed the monthly rate set forth in 38 
U.S.C. 1114(o).  The limitations on the maximum compensation 
payable under this paragraph are independent of and do not 
preclude payment of additional compensation for dependents 
under 38 U.S.C. § 1115, or the special allowance for aid and 
attendance provided by 38 U.S.C. 1114(r).  38 C.F.R. Part 4, 
§ 3.350(a) (2003)
   (4) Eye. Loss of use or blindness of one eye, having only 
light perception, will be held to exist when there is 
inability to recognize test letters at 1 foot and when 
further examination of the eye reveals that perception of 
objects, hand movements, or counting fingers cannot be 
accomplished at 3 feet. Lesser extents of vision, 
particularly perception of objects, hand movements, or 
counting fingers at distances less than 3 feet is 
considered of negligible utility.  38 U.S.C.A. § 1114(k) 
(West 2000); 38 C.F.R. § 3.350(a)(e) (2003).  

In the instant appeal, the veteran's service connected 
hemorrhage of the right eye, status post enucleation; has 
been assigned a schedular 40 percent evaluation, with special 
monthly compensation under the provisions of 38 U.S.C.A. 
§ 1114, Subsection (k) and 38 C.F.R. § 3.350(a)(e) on account 
of the anatomical loss of one eye, effective April 1, 1946.  
That scheduler rating and special compensation rating appear 
correct in view of the evidence before the Board, and the 
Board finds that a rating in excess of 40 percent, with 
special monthly compensation under the provisions of 
38 U.S.C.A. § 1114, Subsection (k) and 38 C.F.R. 
§ 3.350(a)(e) is not warranted for that condition.  

Accordingly, the claim for a rating in excess of 40 percent 
for hemorrhage of the right eye, status post enucleation; has 
been assigned a schedular 40 percent evaluation, with special 
monthly compensation under the provisions of 38 U.S.C.A. 
§ 1114, Subsection (k) and 38 C.F.R. § 3.350(a)(e) on account 
of the anatomical loss of one eye, effective April 1, 1946, 
must be denied.  


Evaluation of Trigeminal Neuralgia Secondary to Service-
Connected Hemorrhage of the Right Eye, Status Post 
Enucleation

The claimant further seeks a rating in excess of 10 percent 
for his service-connected trigeminal neuralgia secondary to 
service-connected hemorrhage of the right eye, status post 
enucleation.

VA's Schedule for Rating Disabilities provides that cranial 
or peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to 
moderate incomplete paralysis.  See nerve involved for 
diagnostic code number and rating.  Tic douloureux, or 
trifacial neuralgia, may be rated up to complete paralysis of 
the affected nerve.  38 C.F.R. Part 4, § 4.124a (2003).  The 
schedule of ratings for the fifth (trigeminal) cranial nerve 
provides a 50 percent evaluation when paralysis is complete; 
a 30 percent evaluation where paralysis is incomplete and 
severe; and a 10 percent evaluation where paralysis is 
incomplete and moderate.  Those rating are dependant upon the 
relative degree of sensory manifestation or motor loss.  
38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8205 (2003).  

Title 38 C.F.R. § 4.124a, Diagnostic Code 8405 provides that 
tic douloreaux may be rated in accordance with severity, up 
to complete paralysis.

Disability from lesions of peripherial portions of the first, 
second, third, fourth, sixth and eight nerves will be rated 
under the Organs for Special Sense.  The ratings for cranial 
nerves are for unilateral involvement; where bilateral, 
ratings are combined but without the bilateral factor.  

The evidence in this case shows that service connection is in 
effect for neuralgia of the fifth (trigeminal) nerve; that 
such disability is not currently shown to be manifested by 
sensory or motor impairment; and that such disability is 
chiefly manifested by severe pain on eating, drinking, 
chewing, brushing teeth, and sometimes talking.  The 
claimant's allegations that he experiences exacerbation of 
pain when reading the newspaper or watching television appear 
to be without merit.  While the RO has assigned a 10 percent 
evaluation for that condition based upon a finding that such 
is manifested by moderate and incomplete paralysis of the 
trigeminal nerve, the Board does not agree.  Rather, the 
Board finds that such disability more nearly warrants an 
evaluation of 30 percent based upon severe, incomplete 
paralysis under the provisions of 38 C.F.R. Part 4, § 4.124a, 
Diagnostic Code 8405 (2003).  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that an increased rating of 30 
percent is warranted for the claimant's service-connected 
trigeminal neuralgia secondary to his service-connected 
hemorrhage of the right eye, status post enucleation.

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

A rating in excess of 40 percent for service-connected 
hemorrhage of the right eye, status post enucleation, with 
special monthly compensation under the provisions of 
38 U.S.C.A. § 1114, Subsection (k) and 38 C.F.R. § 3.350 (a) 
on account of the anatomical loss of one eye, is denied.  

An increased rating of 30 percent for service-connected 
trigeminal neuralgia associated with hemorrhage of the right 
eye, status post enucleation, is allowed.



______________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



